IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-10-00255-CV
 
In
re Joseph Robert Riley
 
 

Original Proceeding
 
 

ORDER





 
In this original proceeding, we have
conditionally granted mandamus relief to Relator Joseph Robert Riley, who has
now filed a “Motion for Issuance of Mandamus.”  Riley’s motion asserts that on
April 5, 2011, the Respondent, the Honorable Michael Gassaway, Visiting Judge
of the County Court at Law Number Two of McLennan County, initially issued a
ruling in accordance with our judgment and opinion; however, on April 21, 2011,
Respondent granted a motion to reconsider filed by the real-parties-in-interest
and withdrew the order entered on April 5, 2011.  In our opinion and judgment
conditionally granting the writ, it was clear that the trial court was to enter
an order granting Relator’s Plea to the Jurisdiction/Motion to Transfer this
cause to the district court of McLennan County and to withdraw his previous
order within twenty-one (21) days of the issuance of our opinion and judgment
on March 23, 2011, which the trial court did in its April 5, 2011 order.  See
In re Riley, No. 10-10-00255-CV, 2011 Tex. App. LEXIS 2122 (Tex. App.—Waco
March 23, 2011) (orig. proceeding).  However, the real-parties-in-interest
argued that all that our judgment required was a withdrawal of the trial
court’s earlier denial of Relator’s motion.  The trial court’s entry of the
judgment of April 5, 2011 was correct.
Riley’s motion for the issuance of the
writ of mandamus is granted.[1]  The clerk is directed to issue the writ
in accordance with this order and our opinion and judgment dated March 23, 2011,
and is ordered to deliver the writ to Respondent forthwith commanding him, not
later than 5:00 o’clock p.m. on May 11, 2011, to reinstate the order rendered,
signed, and entered on April 5, 2011 and, to the extent necessary to give that
order effect, the Respondent is ordered to withdraw its order dated April 21,
2011 because it interferes with the enforcement of this Court’s opinion and
judgment issued on March 23, 2011.  The clerk shall attach a copy of this order
to the writ of mandamus to be served on Respondent in accordance with this
order.
 
PER CURIAM


Before
Chief Justice Gray and
Justice Davis[2]
Motion
granted
Order
issued and filed on May 4, 2011
Do
not publish
 
 




[1] A motion to issue the writ was not
necessary.  It did provide a procedural vehicle for Riley to provide this Court
with notice of the events that occurred in the trial court.  Notice that the
errant order had been withdrawn but then the order withdrawing that order was
subsequently withdrawn is the information that we needed and which requires us
to issue the writ to compel the trial court to take action in conformity with
our opinion and judgment.  Additionally, we note that although the
real-parties-in-interest did not file a response in this Court, they did
respond to the motion by again asking the Texas Supreme Court to prevent this
Court from issuing the writ of mandamus.


[2] The
Honorable Felipe Reyna, a former justice on this court, was on the panel and
present for oral argument, but having left office on December 31, 2010, he did
not participate in the decision conditionally granting the writ or this order
to issue the writ.  See Tex. R.
App. P. 41.1(c).